NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

KENNETH BOEHM,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D15-5531
                                            )
DEBRA BOEHM,                                )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 30, 2016.

Appeal from the Circuit Court for
Manatee County; Janette Dunnigan,
Judge.

David L. Hurvitz of Law Office of David
Hurvitz P.A., Tampa, for Appellant.

Kenneth Boehm, pro se.

Jennifer A. McClain of Dent & McClain,
Chartered, Sarasota, for Appellee.


CRENSHAW, Judge.

             Kenneth Boehm appeals an order granting the former wife's motion for

contempt and denying the former husband's second amended petition to modify

alimony. We affirm without comment the trial court's order finding the former husband in
contempt, but we reverse the portion of the final judgment denying the former husband's

petition to modify alimony.

              The final judgment of dissolution was entered in August 2010. In August

2015, the former wife filed a third motion for contempt to enforce the final judgment and

a prior contempt order. The former husband later filed a second amended

supplemental petition to modify alimony and child support due to a substantial change in

circumstances.

              At a November 9, 2015 hearing, the trial court declared it would hear only

the former wife's contempt motion. As to the former husband's second amended

supplemental petition for modification, the trial court stated, "[t]hat I will hear at the

appropriate time." Despite the trial court's indication that the former husband's petition

for modification would be considered at a future hearing, the final order on appeal

summarily denies it. This was error. Cf. Bolton v. Bolton, 462 So. 2d 587, 588 (Fla. 2d

DCA 1985) (concluding that the trial court's denial of a petition for modification of child

support without an evidentiary hearing violated the former husband's due process

rights). We reverse this portion of the order and remand for a hearing on the former

husband's petition for modification.

              Affirmed in part; reversed in part; remanded.


WALLACE and KHOUZAM, JJ., Concur.




                                              -2-